NOTE: This order is nonprecedential.

flintteh games" @1111 of appeals
for the erheral Qtirtuit

STEVEN T. WALTNER,
Plaintiff-Appellant,

AND

SARAH V. WALTNER,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee. '

2011-5105

Appeal from the United States Court of Federal
Claims in case no. 10-CV-225, Judge Marion Blank Horn.

0N MOTION

ORDER

The appellants move for this appeal to be heard on
the original record or in the alternative for leave to ﬁle
the joint appendix on a cd and to substitute in the record
a redacted version of their complaint.

 

WALTNER V. US 2

4," It appears that the appellants seek to not ﬁle an ade-
quate appendix. However, because the record is not
transmitted to the court, the court deems it appropriate to
require the ﬁling of an appendix. The appellants are
proceeding pro se. Thus, the court requests that the
United States ﬁle the appendix pursuant to Fed. Cir. R.
30(9). Because the parties in their briefs refer to the
pages or documents in the record, the briefs must be
corrected or reﬁled with proper reference to an appendix.

Accordingly,
IT IS ORDERED THAT:

(1) The motions are denied, except that the court re-
quests that the United States ﬁle the appendix.

(2) The parties must ﬁle corrected briefs or make cor-
rections to the briefs on file within 30 days of the date of
ﬁling of this order. The corrected briefs must refer to
pages of the joint appendix, not to the record. Counsel for
the United States should promptly inform the appellants
of the appendix page numbers for the matters cited by the
appellants in their briefs.

(3) The joint appendix is due Within 45 days of the
date of ﬁling of this order. The appendix need only in—

clude pages referenced by the parties in their briefs, along
with the mandatory items listed in Fed. R. App. P. 30 and
Fed. Cir. R. 30.

FOR THE COURT

DEC 03 20“ Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Steven T. Waltner
V.
Sarah Waltner FILED

Steven K. Uejio, Esq. l3. COURT OF APPEALS FOR
THE FEDERAL CIRCUIT

DEC 082011

s8

JAN HDRBALY
CLERK